Citation Nr: 0920629	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-07 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Milwaukee RO.  In September 2007, the 
case was remanded to afford the Veteran a Travel Board 
hearing.  Such hearing was held before the undersigned in 
April 2008; a transcript of the hearing is associated with 
the claims file.  In June 2008, the case was remanded for 
additional development.  In February 2009 the Board issued a 
decision in these matters.

The matters of entitlement to service connection for 
bilateral hearing loss and tinnitus are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  On February 11, 2009, the Board issued a decision that 
denied service connection for bilateral hearing loss and 
tinnitus.

2.  Evidence pertinent to the matters decided in the February 
11, 2009, Board decision was received by VA prior to that 
decision but was not associated with the record before, and 
not considered by, the Board.


CONCLUSION OF LAW

The Board's February 11, 2009 decision in the matters of 
service connection for bilateral hearing loss and tinnitus 
was based on an incomplete record, and must be vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2008).

A February 11, 2009 Board decision denied service connection 
for bilateral hearing loss and tinnitus based on the evidence 
of record.  In October 2008, the Milwaukee RO received the 
Veteran's response to an October 2008 supplemental statement 
of the case (SSOC) in which he indicated he had additional 
evidence to submit.  In November 2008 (per date stamp) the RO 
received pertinent evidence, a private audiology evaluation 
report.  This evidence was forwarded to the AMC (received 
there on December 8, 2008 (per date stamp), and ultimately 
forwarded to the Board (per date stamp received at the Board 
on February 24, 2009) after a decision on the matters had 
been issued.  As this pertinent evidence that was 
constructively of record was not considered in the Board's 
decision, the Veteran was denied due process.  

Accordingly, the February 11, 2009, Board decision must be, 
and is, vacated.  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2008).  Rather, the Board will consider the merits of this 
appeal after the RO has considered the additional evidence 
submitted by the Veteran.


ORDER

The February 11, 2009, Board decision in the matters of 
service connection for bilateral hearing loss and tinnitus is 
vacated.




REMAND

In November 2008, after the appeal had been certified for 
Board review, the RO received additional evidence from the 
Veteran in the form of a private audiology evaluation report.  
This evidence, which was ultimately forwarded to the Board, 
was submitted without a waiver of initial consideration by 
the RO.  Under the circumstances, the Board is obliged to 
remand the case for AOJ initial consideration of the 
additional evidence.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).

Notably, the additional evidence received tends to support 
the Veteran's claim.  Furthermore, the opinion by the 
September 2008 VA examiner is stated in terms "at least as 
likely as not"     "not due to noise exposure in the 
military" that may be interpreted as suggesting that whether 
the Veteran's hearing loss is related to service is in 
equipoise (in which case governing law provides for the claim 
to be allowed). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence submitted by the Veteran and 
arrange for additional development 
suggested, to specifically include 
forwarding the Veteran's claims file to 
an audiologist or otolaryngologist for 
review and a medical opinion that 
responds to the following: 

Are the Veteran's bilateral hearing loss 
and tinnitus at least as likely as not 
(50 percent or better probability) 
related to his service, and specifically 
to noise trauma therein?  The consulting 
provider must explain the rationale for 
the opinion, reconciling it with the 
opinions already in the record (July 2006 
and September 2008 VA and October 2008 
private).

2.  The RO should the readjudicate the 
claims in light of the additional 
evidence received.  If either remains 
denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


